F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                            April 7, 2006
                               TENTH CIRCUIT                          Elisabeth A. Shumaker
                                                                         Clerk of Court

 JOE FLOYD FULLER,
             Plaintiff-Appellant,                       No. 05-3360
 v.                                             (D.C. No. 04-CV-2457-CM)
 THE STATE OF KANSAS;                                    (D. Kan.)
 JOHNSON COUNTY BOARD OF
 COUNTY COMMISSIONERS; LYNN
 MYERS; and JOHNSON COUNTY
 SHERIFF’S DEPARTMENT,
             Defendants-Appellees.


                          ORDER AND JUDGMENT *


Before KELLY, McKAY, and LUCERO, Circuit Judges.



      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2). The case is therefore

ordered submitted without oral argument.

      Appellant, who appears pro se, filed suit under 42 U.S.C. § 1983 alleging



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
that his Fourth Amendment rights were violated when he was falsely arrested and

falsely imprisoned on charges of forgery, which were later dropped. Appellant

was arrested on felony charges and failed to appear for a preliminary hearing

whereupon a bench warrant was issued for his arrest. He was subsequently

arrested and incarcerated at the Johnson County Adult Detention Center in Olathe,

Kansas. The felony charges were later dismissed by a state court judge, but

Appellant “remained in the custody of defendant Sheriff Lynn Myers on pending

charges of forgery and felony theft in another case . . . .” Memorandum and

Order, 2 (D. Kan. Aug. 8, 2005).

      Reviewing this action, the district court determined that one of the

Defendants, the State of Kansas, was entitled to sovereign immunity.

Memorandum and Order, 3 (D. Kan. Aug. 16, 2005). The district court also

determined that Appellant’s complaint failed to state a claim for relief with

respect to the remaining Defendants. Memorandum and Order, 5 (Aug. 8, 2005).

Appellant appeals these dismissals of his claims.

      With respect to the district court’s finding that the State of Kansas was

entitled to sovereign immunity, the court emphasized that “[Appellant] sued the

State of Kansas–not any of its officials–for actual, compensatory and punitive

damages.” Memorandum and Order, 3 (Aug. 16, 2005). As to the district court’s

determination that Appellant had failed to state a claim for which relief can be


                                         -2-
granted pursuant to Fed. R. Civ. P. 12(b)(6), the court stated:

      Quite simply, [Appellant’s] complaint offers little or no alleged facts,
      and [Appellant’s] response to County Defendants’ motion does not
      add any factual allegations. Moreover, [Appellant] does not set forth
      any facts explaining how he was allegedly falsely arrested or falsely
      imprisoned, or how County Defendants are involved with or liable
      for [Appellant’s] allegations.

Memorandum and Order, 5 (Aug. 8, 2005).

      We now grant Appellant’s motion to proceed in forma pauperis. We have

carefully reviewed the briefs of the Appellant and the Appellees, the district

court’s disposition, and the record on appeal. We have conducted a de novo

review of the district court’s dismissals, and for substantially the same reasons set

forth by the district court in its August 8, 2005, and August 16, 2005, orders, we

AFFIRM the district court’s dismissal of Appellant’s § 1983 complaint.

                                               Entered for the Court



                                               Monroe G. McKay
                                               Circuit Judge




                                         -3-